Citation Nr: 9903029	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for residuals of a 
lumbar injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The Board notes that the veteran has submitted a VA Form 23-
22, Appointment of Service Organization as Claimant's 
Representative, which lists his representative as "The 
American Legion, c/o Ala. State Dept. of Veterans Affairs" 
in Box 3.  Pursuant to 38 U.S.C.A. § 7105(b)(2) (West 1991) 
and 38 C.F.R. § 14.631(c)(1) (1997), not more than one 
recognized organization, attorney, or agent will be 
recognized at any one time in the prosecution of a claim.  
Therefore, the Board unfortunately finds that a remand is 
necessary in order to clarify the veteran's desired 
representative.

Accordingly, this case is REMANDED for the following 
development:

The RO should contact the veteran in 
order to determine whether he desires to 
be represented by The American Legion, by 
the Alabama Department of Veterans 
Affairs, by another accredited 
organization, by a private attorney or 
agent, or to forgo representation.  The 
RO should request that the veteran 
complete and submit a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to clarify the veteran's desire 
for representation.  No inference should be drawn regarding 
the final disposition of this claim.  The veteran is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


